MARSHALL, C. J.
1. Municipalities in Ohio are authorized to adopt local police, sanitary and other similar regulations by virtue of Section 3, Article XVIII of the Ohio Constitution, and derive no authority from, and are subject to no limitations of, the general assembly, except that such ordinances shall not be in conflict with general laws.
2. In determining whether an ordinance is in conflict with general laws, the test is whether the ordinance permits or licenses that which the statute forbids and prohibits, and vice versa.
3. A police ordinance is not in conflict with a general law upon the same subject merely because certain specific acts are declared unH'nfl'1 h" the nance, which acts are not referred to ir. the general law, or because certain specific acts are omitted in the ordinance but referred to in the general law, or because different penalties are provided for the same acts, even though greater penalties are imposed by the municipal ordinance.
Judgments reversed.
Wanamaker, Robinson, Jones, Matthias, Day and Allen, JJ., concur.